Citation Nr: 0523228	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  98-00 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased original evaluation for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2001, the veteran and his wife testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

Although it was previously denied, the veteran's letter dated 
July 1, 2004 raises a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
This new claim for TDIU is referred to the RO for appropriate 
development and adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran's PTSD is manifested by difficulty sleeping, 
non-specific intrusive thoughts, some depression, some 
suicidal ideation without intent, and some social isolation 
along with increased startle response with a Global 
Assessment of Functioning (GAF) score of 50.

3.  The medical evidence does not show obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic with depression affecting the ability to  
function independently, appropriately and effectively; 
impaired impulse control; impaired judgment; special 
disorientation; or neglect of personal appearance and 
hygiene.

4.  The medical evidence does not show that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, or that there 
is severe impairment in the ability to obtain or retain 
employment due to PTSD.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (1994), DC 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

The May 1998 Statement of the Case (SOC) and the, July 1998, 
May 1999, March 2000, February 2001, May 2004, and January 
2005 Supplemental Statements of the Case (SSOCs) advised the 
veteran of the laws and regulations pertaining to his claim.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his claim for an 
increased rating for PTSD was being denied because the 
evidence did not show that the veteran's disability met the 
criteria for a higher rating.  The SOC and SSOCs made it 
clear to the veteran that in order to prevail on his claim, 
he would need to present evidence that his PTSD met the 
criteria for a higher rating.  The RO sent a letter dated in 
January 2004 that told the veteran about the VCAA and 
informed him what evidence the RO would obtain and what he 
needed to do.  The RO obtained service medical records, 
service personnel records, social security records, VA 
treatment records, and provided the veteran VA examinations 
in August 1994, August 1997, June 1998, December 2000, and 
November 2004.  The veteran has not indicated that there is 
any additional evidence available.

Thus, on appellate review, the Board sees no areas in which 
further development is
needed.  The RO has essentially met the requirements of the 
VCAA, and there would be no benefit in developing this case 
further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in 1994.  Thereafter, the claim for service 
connection was initially denied.  Eventually, the claim for 
service connection for PTSD was granted and a rating decision 
dated in October 1997 assigned an initial 50 percent rating.  
The RO sent a letter related to the VCAA and the duty to 
assist to the veteran in January 2004.  This notification was 
well after the October 1997 rating decision.  Only after that 
rating action was promulgated did the AOJ provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.").

There is no basis in this case for concluding that harmful 
error occurs simply because the claimant received VCAA notice 
after an initial adverse adjudication.  Prior to the 
certification of the appeal to the Board, the RO did conduct 
a de novo review of the appellant's claim after the January 
2004 letter.  See, SSOCs issued to the appellant in May 2004 
and January 2005.  In reviewing AOJ determinations on appeal, 
the Board is required to review the evidence of record on a 
de novo basis and without providing any deference to the 
AOJ's decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in January 2004 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit argument in support of his claim, and 
to respond to VA notices.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating the claim, the VCAA 
does not require further assistance.  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

The schedular criteria by which the veteran's PTSD can be 
rated have changed, effective November 7, 1996, during the 
pendency of the veteran's appeal.  In keeping with VA 
practice and appropriate precedent, the rating agency should 
apply the version of the regulation that is most favorable to 
the veteran, since the regulations changed during the 
pendency of his appeal.  See, VAOPGCPREC 7-03 (2003).  
Therefore, adjudication of the claim for an increased rating 
for PTSD must include consideration of the old and both sets 
of new criteria.  It is noted that the effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).  

The veteran was exposed to combat while in Vietnam, and has 
PTSD related to his experiences in Vietnam.  The veteran 
underwent a VA examination in August 1994.  He complained of 
nervousness, depression, difficulty sleeping, and 
hallucinations.  The veteran had held several jobs and at the 
time of the examination he was employed full-time as an 
assistant rehabilitation therapist with VA.  The veteran had 
been married for 24 years at the time of the examination.  
The veteran reported anxiety in crowds and little 
socialization.  He has occasional flashbacks and an increased 
startle response.  On examination the veteran's speech and 
thought processes were normal.  He was alert and oriented 
with no evidence of hallucinations.  There was some suicidal 
ideation with no attempts.  The veteran's insight was 
superficial but his judgment was good.  The examiner 
diagnosed PTSD.

VA treatment notes dated from 1994 to 1997 show some 
treatment for PTSD but no additional symptoms.  The veteran 
was also treated for other medical problems including gastro 
esophageal reflux disease and a hiatal hernia.

The veteran underwent another VA examination in August 1997.  
The veteran complained of difficulty sleeping, intrusive 
thoughts about Vietnam, anxiety, an increased startle 
response, and avoidance of things like war movies.  The 
veteran is still married, now for 27 years, and still 
employed with VA, where he has now worked for 21 years.  On 
examination, the veteran was casually groomed and made 
limited eye contact.  He appeared anxious and was 
cooperative.  The veteran's speech was normal.  His thought 
processes and associations were logical and tight with no 
loosening of association noted.  There was no gross 
impairment of memory and no complaints of hallucinations or 
delusions.  The examiner indicated a diagnosis of chronic 
PTSD with a global assessment of functioning (GAF) score of 
57, which is indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

The veteran testified at a personal hearing at the RO in 
February 1998.  He testified that he suffered from 
flashbacks, and other symptoms that have interfered somewhat 
with his job.  He did testify he was still employed and still 
able to do his job.  The testified he had difficulty sleeping 
and difficulty with socialization and concentration.

The veteran was provided another VA examination in June 1998.  
The veteran reported not having worked for the previous three 
months because of degenerative disc disease.  The veteran 
complained of depression and nightmares.  The veteran 
reported some flashbacks and an increased startle response.  
The examiner noted complaints of hyper vigilance and 
avoidance of war stimuli like movies.  On examination, the 
veteran was casually groomed and was conversant and 
cooperative.  His mood was somewhat dysphoric and his speech 
was slow.  His thought processes and associations were 
logical and tight with no loosening of association noted.  
There was no gross impairment of memory and no complaints of 
hallucinations or delusions.  The examiner indicated a 
diagnosis of chronic PTSD with a GAF score of 55.

VA treatment notes from 1998 to 1999 do not indicate any 
changes in the veteran's PTSD symptoms and also indicate the 
veteran was being treated for a back disability and other 
complaints unrelated to his PTSD.

The veteran was provided another VA examination in December 
2000.  The veteran complained of difficulty sleeping and 
depression.  The veteran continued to report intrusive 
thoughts about Vietnam, avoidance of crowds, difficulty 
socializing, and an increased startle response.  The veteran 
remains married and has been for 30 years at this point.  He 
complained that he does not get along with his wife 
particularly well.  At the time of the examination, the 
veteran is working part time as a security guard after 
retiring from VA due to back problems and also because he 
felt uncomfortable there.  On examination, the veteran was 
casually groomed and fully cooperative.  The examiner noted 
some dysphoria and anxiety during the examination.  The 
veteran's speech was normal with respect to rate and rhythm.  
The predominant moods were anxiety and depression and the 
veteran had a somewhat constricted affect.  The veteran's 
thought processes and associations were logical and tight 
with no loosening of association noted.  There was no gross 
impairment of memory and no complaints of hallucinations or 
delusions.  The veteran's insight and judgment were adequate.  
The examiner gave a diagnosis of chronic PTSD with a GAF 
score of 50, which is indicative of serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.

The veteran testified at a videoconference hearing in May 
2001 before the undersigned Veteran's Law Judge.  The veteran 
stated that he was having problems at work due to PTSD.  The 
veteran testified that he experienced flashbacks, hyper 
vigilance, and an increased startle response.  He also 
reported difficulty sleeping and very little socializing.  
The veteran did testify that he was not found qualified for 
disability retirement and that he left his job with VA on his 
own.  

VA treatment notes dated from 2000 to 2004 do not show any 
change in the veteran's symptoms.  GAF scores of 21 were 
recorded on clinic visits in April 2003 and February 2004.  

The veteran's social security records show that his primary 
disability is degenerative disc disease with a secondary 
disability of anxiety disorder.  There is no indication that 
the veteran is incapable of working, solely due to his 
anxiety disorder or PTSD.

The veteran underwent his most recent VA examination in 
November 2004.  The veteran complained of some difficulty 
sleeping, and some non-specific intrusive thoughts.  The 
veteran had an increased startle response and stated that he 
avoids war movies.  On examination, the veteran was casually 
groomed and cooperative.  His speech was normal and is mood 
was euthymic.  He had a restricted affect.  His thought 
processes were logical with no memory impairment and no 
hallucinations or delusions.  The veteran was oriented.  
There was some suicidal ideation with no actual intent.  The 
veteran did complain of some social isolation although he 
remains married and has been for 34 years.  The veteran was 
working at the time of the examination.  The examiner 
provided a diagnosis of chronic PTSD and a GAF score of 50.

Under the current regulation, a 50 percent rating is 
warranted for PTSD when there is  "occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.".  38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2004).

Under the current regulations a higher rating of 70 percent 
is not warranted unless there is disability reflecting 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The maximum schedular rating, of 100 percent, requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Applying the current regulations to the facts in this case, 
the Board finds that a disability rating in excess of 50 
percent is not warranted for the veteran's PTSD, nor has a 
rating above 50 percent been warranted at any point in time.  
The veteran does show some symptoms warranting a 70 percent 
evaluation, most notably suicidal ideation, and an inability 
to establish and maintain effective relationships.  However, 
the findings of all the VA examiners were that the veteran 
had no real suicidal intent, and he has been married for over 
34 years, which suggests at least some ability at maintaining 
relationships.  There is no medical evidence that the veteran 
suffers from obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  In fact the veteran does not exhibit many of the 
symptoms associated with even a 50 percent rating.  There is 
no evidence, for example that the veteran has circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  Overall, the Board finds that a rating in excess 
of 50 percent is not warranted under the current regulations.  
38 C.F.R. § 4.130, DC 9411 (2004).

The regulatory criteria prior to November 7, 1996 provided 
that a 50 percent disabling evaluation was warranted when the 
"ability to establish and maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.130, DC 9411 (1995).

A higher evaluation, of 70 percent, was not warranted under 
the old regulations unless the "ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Id.

A 100 percent evaluation was not warranted under the old 
regulations unless the "attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psycho-neurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment."  Id.

Under the old regulations, the Board finds that a disability 
rating in excess of 50 percent is not warranted at any point 
in time.  The veteran does have some difficulty establishing 
and maintaining effective or favorable relationships with 
people but the Board finds that this does not rise to the 
level of severe impairment.  The veteran has successfully 
maintained his marriage for over 34 years.  In addition, the 
veteran was able to work until 1998 with his PTSD and when he 
left work it was due in part to a back disability.  The 
Social Security records also indicate that the degenerative 
disc disease was the primary disability.  The medical records 
show that there has been no significant change in the 
veteran's PTSD symptoms from 1994 to the present.  The 
veteran was able to work from 1994 to 1998 and the Board 
concludes that the veteran's PTSD does not produce severe 
impairment in the ability to obtain or retain employment.  
The veteran is able to work at the moment, although only part 
time.  While GAF scores of 21 were recorded on two occasions 
in 2003 and 2004, previous and later scores were in the 50's 
range.  The Board concludes that under the old regulations, a 
disability rating in excess of 50 percent is not warranted 
for the veteran's PTSD.  Id.

In arriving at this conclusion, consideration has been given 
to the doctrine of reasonable doubt; however, as discussed 
above it is clear that the preponderance of the evidence 
favors a denial of the claim.  Accordingly, there is no 
reasonable doubt to be resolved in the veteran's favor.  
38 C.F.R. § 3.102.

The RO has not expressly considered referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The criterion for such an award 
is a finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's PTSD has caused marked employment interference or 
requires frequent medical treatment.  There is the veteran's 
testimony that he left his job with VA at least in part due 
to PTSD, but the social security records suggest degenerative 
disc disease as the primary disability and the veteran took 
three moths of leave in 1998 prior to leaving his job which 
he attributed to his back disability.  In addition, the 
veteran is currently working part time.  The medical evidence 
does not show that the veteran's symptoms have worsened and 
he worked form 1994 to 1998 full time with the same level of 
PTSD symptoms he has now.  There is no evidence suggesting 
that the veteran has been hospitalized specifically for PTSD.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC. 6-96 
(1996).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign an original rating in excess of 50 percent 
for the veteran's PTSD.


ORDER

Entitlement to an increased original evaluation for PTSD, 
currently rated as 50 percent disabling, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


